Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is dated as of April 3, 2005, by and
among Petrohawk Energy Corporation (“Petrohawk Energy Corporation” or
“Petrohawk”), Mission Resources Corporation, a Delaware corporation (“Mission”)
and Stellar Funding, Ltd., a Cayman Islands company (“Stellar”) and Guggenheim
Capital, LLC, a Delaware limited liability company (“GC”) (Stellar and GC, each
a Stockholder and together, the “Stockholders”).

 

WHEREAS, Stockholders desire that Petrohawk, Petrohawk Acquisition Corporation,
a Delaware corporation and wholly-owned subsidiary of Petrohawk (“Purchaser”),
and Mission, enter into the Agreement and Plan of Merger dated the date hereof
(the “Merger Agreemen”)”; undefined capitalized terms herein are defined in the
Merger Agreement) providing for the merger of Mission with and into Purchaser
(the “Merger”) upon the terms and subject to the conditions set forth in the
Merger Agreement;

 

WHEREAS, Stockholders are executing this Agreement as an inducement to Petrohawk
to enter into and execute the Merger Agreement (and this Agreement shall not be
effective until the parties to the Merger Agreement execute the Merger
Agreement); and

 

WHEREAS, the Board of Directors of Mission has adopted such resolutions as are
necessary so that the provisions of Section 203 of the DGCL are inapplicable to
the execution and performance of this Agreement;

 

NOW, THEREFORE, in consideration of the execution and delivery by Petrohawk of
the Merger Agreement and the mutual covenants, conditions and agreements
contained herein and therein, the parties agree as follows:

 

1.                                       Representations and Warranties.

 


(A)                                  EACH STOCKHOLDER REPRESENTS AND WARRANTS TO
PETROHAWK AS FOLLOWS:

 


(I)                                     STOCKHOLDER IS THE RECORD (THROUGH A
NOMINEE OR PLEDGEE) AND BENEFICIAL OWNER OF THAT NUMBER OF SHARES OF CAPITAL
STOCK OF MISSION SET FORTH OPPOSITE ITS NAME ON SCHEDULE A (TOGETHER WITH ANY
OTHER SHARES OF OTHER CAPITAL STOCK OF MISSION ACQUIRED AFTER THE DATE HEREOF
INCLUDING THROUGH THE EXERCISE OF ANY STOCK OPTIONS, WARRANTS OR SIMILAR
INSTRUMENTS) BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SUBJECT SHARES”) AND
THE OTHER SECURITIES EXERCISABLE OR EXCHANGEABLE FOR SUCH CAPITAL STOCK LISTED
ON SCHEDULE A (THE “OTHER SECURITIES” AND, TOGETHER WITH THE SUBJECT SHARES, THE
“COVERED SECURITIES”). STOCKHOLDER HAS THE SOLE RIGHT TO VOTE AND TRANSFER (AS
DEFINED HEREIN) THE COVERED SECURITIES SET FORTH OPPOSITE ITS NAME ON
SCHEDULE A, AND NONE OF SUCH COVERED SECURITIES IS SUBJECT TO ANY VOTING TRUST
OR OTHER AGREEMENT, ARRANGEMENT OR RESTRICTION WITH RESPECT TO THE VOTING OR THE
TRANSFER OF THE SUBJECT SHARES, EXCEPT (A) AS PROVIDED BY THIS AGREEMENT (IT
BEING UNDERSTOOD THAT ANY PLEDGE OF THE PLEDGED SHARES (AS DEFINED BELOW) SHALL
NOT BE A BREACH OF THIS REPRESENTATION) AND (B) THOSE ARISING UNDER APPLICABLE
SECURITIES LAWS AND (C) IN THE CASE OF STELLAR, THOSE ARISING UNDER THE
INDENTURE AND MANAGEMENT ARRANGEMENTS TO WHICH STELLAR IS A PARTY (THE “STELLAR
ARRANGEMENTS”) AND UNDER THE FEBRUARY 25TH PSA.  STOCKHOLDER HAS ALL REQUISITE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.  STOCKHOLDER IS DULY

 

--------------------------------------------------------------------------------


 


ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
STOCKHOLDER AND THE PERFORMANCE BY STOCKHOLDER OF ITS OBLIGATIONS HEREUNDER HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF STOCKHOLDER.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY, AND CONSTITUTES A VALID AND
BINDING AGREEMENT OF, STOCKHOLDER, ENFORCEABLE AGAINST STOCKHOLDER IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY OR SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS AND OF GENERAL PRINCIPLES OF
EQUITY.


 

(ii)                                  Neither the execution and delivery of this
Agreement nor the performance by Stockholder of its obligations hereunder will
result in a violation of, or a default under, or conflict with, (A) any
provision of its certificate of incorporation, bylaws, partnership agreement,
limited liability company agreement or similar organizational documents, (B) any
contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind (other than as may relate to the Pledged Shares but
subject to the proviso set forth in (iv) below) to which Stockholder is a party
or bound or to which the Covered Securities are subject, except, in the case of
clause (B), as would not prevent, delay or otherwise materially impair
Stockholder’s ability to perform its obligations hereunder.  Execution, delivery
and performance of this Agreement by Stockholder will not violate, or require
any consent, approval or notice under, any provision of any judgment, order,
decree, statute, law, rule or regulation applicable to Stockholder or the
Covered Securities, except (x) for any reports under Sections 13(d) of the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby or (y) as would not reasonably be expected to
prevent, delay or otherwise materially impair Stockholder’s ability to perform
its obligations hereunder.

 

(iii)                               [Intentionally omitted]

 

(iv)                              The Covered Securities and the certificates
representing such Covered Securities are held by Stockholder, or by a nominee or
custodian for the benefit of Stockholder, or, in the case of Stellar, for the
benefit of the indenture trustee pursuant to the Stellar Arrangements, free and
clear of all liens, claims, security interests, proxies, voting trusts or
agreements, understandings or arrangements or any other encumbrances whatsoever,
except for (A) any such encumbrances arising hereunder, or (B) any such
encumbrances arising pursuant to the pledge of any Covered Securities by
Stockholder to a financial institution (including, in the case of Stellar, the
indenture trustee pursuant to the Stellar Arrangements) or a brokerage firm (the
“Pledged Shares”); provided, however, that Stockholder represents that any such
arrangement regarding such Pledged Shares shall not prevent, delay or otherwise
materially impair Stockholder’s ability to execute and deliver this Agreement or
perform its obligations hereunder and Stockholder shall use its reasonable
efforts to obtain an acknowledgment by the pledgee of the terms of this
Agreement and such pledgee’s agreement to vote the Pledged Shares (if and to the
extent the voting power of the Pledged Shares is being or to be exercised by
pledgee) in accordance with Section 2.

 

2

--------------------------------------------------------------------------------


 

(v)                                 No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission based upon arrangements made by or
on behalf of Stockholder in connection with its entering into this Agreement.
  Stockholder shall have no obligation or liability of any kind with respect to
any fee, commission or other amount of any kind incurred or payable by or on
behalf of Petrohawk or Mission in connection with the Merger.

 


(VI)                              STOCKHOLDER UNDERSTANDS AND ACKNOWLEDGES THAT
PETROHAWK IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON STOCKHOLDER’S
EXECUTION AND DELIVERY OF THIS AGREEMENT.   MISSION AND PETROHAWK UNDERSTAND AND
ACKNOWLEDGE THAT STOCKHOLDER IS ENTERING INTO THIS AGREEMENT IN RELIANCE UPON
PETROHAWK’S AND MISSION’S EXECUTION AND DELIVERY OF THE MERGER AGREEMENT AND
INTENDED CONSUMMATION OF THE MERGER.

 


(B)                                 PETROHAWK REPRESENTS AND WARRANTS TO
STOCKHOLDERS AND MISSION THAT:

 


(I)                                     THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE MERGER AGREEMENT (THE “TRANSACTION DOCUMENTS”) BY PETROHAWK
AND THE PERFORMANCE BY PETROHAWK OF ITS OBLIGATIONS THEREUNDER AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF PETROHAWK. EACH OF THE TRANSACTION
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY, AND CONSTITUTES A VALID AND
BINDING AGREEMENT OF, PETROHAWK, ENFORCEABLE AGAINST PETROHAWK IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY OR SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS AND OF GENERAL PRINCIPLES OF
EQUITY.

 


(II)                                  NEITHER THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS NOR THE PERFORMANCE BY PETROHAWK OF ITS OBLIGATIONS
THEREUNDER WILL RESULT IN A VIOLATION OF, OR A DEFAULT UNDER, OR CONFLICT WITH,
(A) ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION, BYLAWS, PARTNERSHIP
AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT OR SIMILAR ORGANIZATIONAL
DOCUMENTS, (B) ANY CONTRACT, TRUST, COMMITMENT, AGREEMENT, UNDERSTANDING,
ARRANGEMENT OR RESTRICTION OF ANY KIND TO WHICH PETROHAWK IS A PARTY OR BOUND,
EXCEPT, IN THE CASE OF CLAUSE (B), AS WOULD NOT PREVENT, DELAY OR OTHERWISE
MATERIALLY IMPAIR PETROHAWK’S ABILITY TO PERFORM ITS OBLIGATIONS THEREUNDER OR
CONSUMMATE THE MERGER.  EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY PETROHAWK WILL NOT VIOLATE, OR REQUIRE ANY CONSENT, APPROVAL OR
NOTICE UNDER, ANY PROVISION OF ANY JUDGMENT, ORDER, DECREE, STATUTE, LAW,
RULE OR REGULATION APPLICABLE TO PETROHAWK OR THE COVERED SECURITIES, EXCEPT (X)
FOR ANY REPORTS UNDER SECTIONS 13(D) OF THE EXCHANGE ACT AS MAY BE REQUIRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR (Y)
AS WOULD NOT REASONABLY BE EXPECTED TO PREVENT, DELAY OR OTHERWISE MATERIALLY
IMPAIR PETROHAWKS’S ABILITY TO PERFORM ITS OBLIGATIONS THEREUNDER OR CONSUMMATE
THE MERGER.

 


(III)                               THERE IS NO ACTION, CLAIM, SUIT, DEMAND,
HEARING, NOTICE OF VIOLATION OR DEFICIENCY, OR PROCEEDING (INCLUDING ANY
INVESTIGATION OR PARTIAL PROCEEDING, SUCH AS A DEPOSITION), DOMESTIC OR FOREIGN,
PENDING, OR TO THE KNOWLEDGE OF PETROHAWK THREATENED, THAT COULD PREVENT THE
CONSUMMATION OF, MATERIALLY IMPAIR OR MATERIALLY DELAY THE MERGER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3

--------------------------------------------------------------------------------


 


(C)                                  MISSION REPRESENTS AND WARRANTS TO
STOCKHOLDERS AND PETROHAWK THAT:

 


(I)                                     THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS BY MISSION AND THE PERFORMANCE BY MISSION OF ITS
OBLIGATIONS THEREUNDER AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF MISSION. EACH
OF THE TRANSACTION DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY, AND
CONSTITUTES A VALID AND BINDING AGREEMENT OF, MISSION, ENFORCEABLE AGAINST
MISSION IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY OR
SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS AND OF GENERAL
PRINCIPLES OF EQUITY.

 


(II)                                  NEITHER THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS NOR THE PERFORMANCE BY MISSION OF ITS OBLIGATIONS
THEREUNDER WILL RESULT IN A VIOLATION OF, OR A DEFAULT UNDER, OR CONFLICT WITH,
(A) ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION, BYLAWS, PARTNERSHIP
AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT OR SIMILAR ORGANIZATIONAL
DOCUMENTS, (B) ANY CONTRACT, TRUST, COMMITMENT, AGREEMENT, UNDERSTANDING,
ARRANGEMENT OR RESTRICTION OF ANY KIND TO WHICH MISSION IS A PARTY OR BOUND,
EXCEPT, IN THE CASE OF CLAUSE (B), AS WOULD NOT PREVENT, DELAY OR OTHERWISE
MATERIALLY IMPAIR MISSION’S ABILITY TO PERFORM ITS OBLIGATIONS THEREUNDER OR
CONSUMMATE THE MERGER.  EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY MISSION WILL NOT VIOLATE, OR REQUIRE ANY CONSENT, APPROVAL OR
NOTICE UNDER, ANY PROVISION OF ANY JUDGMENT, ORDER, DECREE, STATUTE, LAW,
RULE OR REGULATION APPLICABLE TO MISSION OR THE COVERED SECURITIES, EXCEPT (X)
FOR ANY REPORTS UNDER SECTIONS 13(D) OF THE EXCHANGE ACT AS MAY BE REQUIRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR (Y)
AS WOULD NOT REASONABLY BE EXPECTED TO PREVENT, DELAY OR OTHERWISE MATERIALLY
IMPAIR MISSION’S ABILITY TO PERFORM ITS OBLIGATIONS THEREUNDER OR CONSUMMATE THE
MERGER.

 


(III)                               THERE IS NO ACTION, CLAIM, SUIT, DEMAND,
HEARING, NOTICE OF VIOLATION OR DEFICIENCY, OR PROCEEDING (INCLUDING ANY
INVESTIGATION OR PARTIAL PROCEEDING, SUCH AS A DEPOSITION), DOMESTIC OR FOREIGN,
PENDING, OR TO THE KNOWLEDGE OF MISSION THREATENED, THAT COULD PREVENT THE
CONSUMMATION OF, MATERIALLY IMPAIR OR MATERIALLY DELAY THE MERGER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 


(D)                                 PETROHAWK AND MISSION EACH REPRESENT AND
WARRANT TO STOCKHOLDERS THAT:

 


(I)                                     OTHER THAN THE VOTING AGREEMENTS OF EVEN
DATE HEREWITH BETWEEN PETROHAWK, MISSION AND HARBERT DISTRESSED INVESTMENT
MASTER FUND, LTD. (THE “OTHER SUPPORT AGREEMENT”) AND THE PURCHASE AND SALE
AGREEMENTS DATED DECEMBER 17, 2003, FEBRUARY 25, 2004 AND MARCH 15, 2004 BETWEEN
MISSION, STOCKHOLDER AND OTHERS, WHICH AGREEMENTS ARE PUBLICLY FILED, IT IS NOT
A PARTY TO ANY AGREEMENT OR UNDERSTANDING WITH ANY STOCKHOLDER WITH RESPECT TO
SHARES OF CAPITAL STOCK OF MISSION.

 


(II)                                  THE OTHER SUPPORT AGREEMENT CONTAINS TERMS
AND CONDITIONS SUBSTANTIALLY THE SAME AS AND NO MORE OR LESS FAVORABLE TO ANY
OTHER STOCKHOLDER PARTY THERETO THAN THOSE CONTAINED IN THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(III)                               ENTERING INTO THIS AGREEMENT AND THE OTHER
SUPPORT AGREEMENT SHALL NOT RESULT IN ANY ADVERSE CONSEQUENCE TO THE
STOCKHOLDERS UNDER MISSION’S RIGHTS PLAN, UNDER SECTION 203 OF THE DGCL OR ANY
SIMILAR PROTECTIVE PROVISIONS OF THE DGCL.

 

(iv)                              The Other Support Agreement is the only other
voting agreement which Petrohawk and Mission are entering into with respect to
the Merger, and Petrohawk and Mission will not enter into any other voting
agreements regarding the Merger.

 

(v)                                 To our knowledge, no filings of any kind
(other than a Schedule 13D under the Exchange Act reflecting this Agreement and
any such Other Support Agreement) shall be required to be filed by Stockholder
or any such other stockholders in connection with the entering into this
Agreement or the Other Support Agreement or the consummation of the Merger,
including without limitation any Section 16 filings under the Exchange Act.

 

(e)                                  Mission hereby agrees with Stockholders
that:

 

(i)  Mission hereby waives the provisions of Section 7.2 of that certain
Purchase and Sale Agreement dated as of February 25, 2004 by and between Stellar
and Mission (“February 25 PSA”), with respect to the Excess Voting Securities
(as that term is defined in the February 25 PSA); provided, however, that such
waiver shall only be effective during the Term and only with respect to the
matters described in Section 2.  Stockholders and Mission agree and acknowledge
that notwithstanding the provisions of Section 7.2 of the February 25 PSA,
Stockholders shall vote all of their Subject Shares (including the Excess Voting
Securities) in accordance with the provisions of this Agreement including but
not limited to Section 2 hereof; provided, however, that such ability to vote
all of the Subject Shares notwithstanding the provisions of Section 7.2 of the
February 25 PSA shall only be effective during the Term and only with respect to
the matters described in Section 2.

 

2.                                       Voting Agreements.  During the Term (as
defined below) of this Agreement, at any meeting of stockholders of Mission or
at any adjournment thereof or in any other circumstances upon which a vote,
consent or other approval (including by written consent) relating to the Merger
is sought, Stockholders shall, including by executing a written consent
solicitation if requested by Petrohawk, vote (or cause to be voted) the Subject
Shares: (a) in favor of the Merger, the adoption by Mission of the Merger
Agreement and the approval of the terms thereof and (b) against any transaction,
agreement, matter or other Acquisition Proposal that would reasonably be
expected to impede, interfere with, delay, postpone or attempt to discourage the
Merger and the Merger Agreement.

 

3.                                       Irrevocable Proxy.  Each Stockholder
hereby appoints Petrohawk as its proxy to vote all of Stockholder’s Subject
Shares at any meeting of stockholders of Mission (including any adjournments and
postponements thereof) on the matters described in Section 2, and to execute and
deliver any written consents to fulfill such Stockholder’s obligations under
this Agreement.  This proxy is coupled with an interest and is irrevocable until
the end of the Term, at which time it shall terminate.

 

5

--------------------------------------------------------------------------------


 

4.                                       Revocation of Other Proxies.   To the
extent inconsistent with the other provisions of this Agreement or the Merger
Agreement, each Stockholder hereby revokes any and all previous proxies with
respect to such Stockholder’s Subject Shares (other than, in the case of
Stellar, the proxies granted by Stellar pursuant to the Stellar Arrangements to
the related indenture trustee and collateral manager).

 

5.                                       Other Covenants.  Each Stockholder
agrees with, and covenants to, Petrohawk during the Term of this Agreement as
follows:

 


(A)          STOCKHOLDER SHALL NOT AFTER THE DATE HEREOF (I) SELL, TRANSFER,
PLEDGE, ASSIGN OR OTHERWISE DISPOSE OF (INCLUDING BY GIFT) (COLLECTIVELY,
“TRANSFER”), OR CONSENT TO ANY TRANSFER OF, ANY COVERED SECURITIES OR ANY
INTEREST THEREIN, EXCEPT PURSUANT TO THE MERGER, (II) ENTER INTO ANY CONTRACT,
OPTION OR OTHER AGREEMENT WITH RESPECT TO ANY TRANSFER OF ANY OR ALL OF THE
COVERED SECURITIES OR ANY INTEREST THEREIN, (III) GRANT ANY PROXY,
POWER-OF-ATTORNEY OR OTHER AUTHORIZATION IN OR WITH RESPECT TO THE SUBJECT
SHARES OR (IV) DEPOSIT THE SUBJECT SHARES INTO A VOTING TRUST OR ENTER INTO A
VOTING AGREEMENT OR VOTING ARRANGEMENT WITH RESPECT TO THE SUBJECT SHARES;
PROVIDED, THAT STOCKHOLDER MAY TRANSFER ANY OF THE COVERED SECURITIES TO AN
AFFILIATE OF STOCKHOLDER (PROVIDED SUCH AFFILIATES EVIDENCES IN A WRITING
REASONABLY SATISFACTORY TO THE OTHER PARTIES HERETO SUCH AFFILIATE’S AGREEMENT
TO THE TERMS HEREOF) OR ANY OTHER PERSON OR ENTITY WHO IS ON THE DATE HEREOF OR
HEREAFTER BECOMES A PARTY TO A SIMILAR AGREEMENT; PROVIDED, FURTHER, THAT THE
RESTRICTIONS IN THIS SECTION 5 SHALL NOT BE DEEMED VIOLATED BY ANY TRANSFER OF
COVERED SECURITIES PURSUANT TO A CASHLESS EXERCISE OF STOCK OPTIONS OR WARRANTS;
AND PROVIDED, FURTHER, THAT A PLEDGE OF PLEDGED SHARES MADE IN ACCORDANCE WITH
SECTION 1(A)(IV) SHALL NOT BE DEEMED TO BE A VIOLATION OF THE RESTRICTIONS IN
THIS SECTION 5 AND, IN THE CASE OF STELLAR, NONE OF THE FOLLOWING SHALL BE
DEEMED TO BE A VIOLATION OF THE RESTRICTIONS IN THIS SECTION 5: (A) THE PLEDGE
BY STELLAR OF THE COVERED SECURITIES PURSUANT TO THE STELLAR ARRANGEMENTS,
(B) ANY SALE OF THE COVERED SECURITIES THAT IS REQUIRED BY THE STELLAR
ARRANGEMENTS (FOR EXAMPLE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT THEREUNDER
AND THE LIQUIDATION OF THE COLLATERAL UNDER THE RELATED INDENTURE (PROVIDED THAT
STELLAR USES REASONABLE EFFORTS TO CAUSE THE PURCHASER IN SUCH SALE TO EVIDENCE
IN A WRITING REASONABLY SATISFACTORY TO THE OTHER PARTIES HERETO SUCH
PURCHASER’S AGREEMENT TO THE TERMS HEREOF) AND (C) ANY OTHER SALE OF THE COVERED
SECURITIES THAT IS PERMITTED BY THE STELLAR ARRANGEMENTS (PROVIDED THAT, AS A
CONDITION TO SUCH SALE, STELLAR CAUSES THE PURCHASER IN SUCH SALE TO EVIDENCE IN
WRITING REASONABLY SATISFACTORY TO THE OTHER PARTIES HERETO SUCH PURCHASER’S
AGREEMENT TO THE TERMS HERETO.

 


(B)         STOCKHOLDER HEREBY WAIVES ANY RIGHTS OF APPRAISAL, OR RIGHTS TO
DISSENT FROM THE MERGER, THAT SUCH STOCKHOLDER MAY HAVE.

 

6

--------------------------------------------------------------------------------


 

6.                                       Additional Covenants.  During the Term
of this Agreement the Stockholders shall not exercise any of the Other
Securities other than as contemplated by Section 1.8 of the Merger Agreement.

 

7.                                       Certain Events.  This Agreement and the
obligations hereunder shall, during the Term hereof, attach to each
Stockholder’s Covered Securities and shall be binding upon any Person to which
legal or beneficial ownership of such Shares shall pass, whether by operation of
law or otherwise, including such Stockholder’s administrators or successors
except to the extent that more specific provision is made herein with respect to
the transfer of Covered Securities (such as exceptions in the cases of Pledged
Shares and Stellar Arrangements.  In the event of any stock split, stock
dividend, merger, reorganization, recapitalization or other change in the
capital structure of Mission affecting the Covered Securities or the acquisition
of additional shares of Covered Securities or other voting securities of Mission
by a Stockholder, the number of Covered Securities listed on Schedule A beside
the name of each Stockholder shall be adjusted appropriately and this Agreement
and the obligations hereunder shall attach to any additional Covered Securities
or other voting securities of Mission issued to or acquired by each Stockholder.

 

8.                                      Stop Transfer.  Mission shall not
register the transfer of any certificate representing any Covered Securities
during the Term hereof, unless such transfer is made to Petrohawk or otherwise
in compliance with this Agreement.

 

9.                                      Stockholder Capacity.  No person
executing this Agreement (or an affiliate thereof) who is or becomes during the
Term a director of Mission makes any agreement or understanding herein in his
capacity as such director.  Each Stockholder signs solely in its capacity as the
record and beneficial owner of, or the trustee of a trust whose beneficiaries
are the beneficial owners of, such Stockholder’s Covered Securities.

 

10.                               Further Assurances.  Each Stockholder shall,
upon request of Petrohawk, execute and deliver any additional documents and take
such further actions as may reasonably be deemed by Petrohawk to be necessary or
desirable to carry out the provisions hereof.

 

11.                               Termination.  This Agreement, and all rights
and obligations of the parties hereunder, shall commence upon the execution of
the Merger Agreement as contemplated above and terminate upon (and shall only be
effective from the date hereof until) the first to occur of (i) the Effective
Time, (ii) the date upon which the Merger Agreement is terminated in accordance
with its terms, (iii) the mutual consent of Petrohawk and Stockholders,
(iv) material breach of any representation, warranty or covenant hereunder,
(v) the date of any amendment, waiver or modification to the Merger Agreement in
a manner that reduces the Merger Consideration or otherwise materially adversely
affects the Stockholders, or (vi) December 31, 2005 (such period from the date
hereof until such termination is referred to herein as the “Term”); provided,
however, that (x) Section 12 shall survive any termination of this Agreement and
(y) termination of this Agreement pursuant to clause (iv) above shall not
relieve any party hereto from liability for any willful and knowing breach
hereof prior to such termination.

 

12.                                 Payment for Shares.  Petrohawk hereby
covenants and agrees with the Stockholders that it shall take all actions
reasonably necessary to ensure that immediately

 

7

--------------------------------------------------------------------------------


 

following the Effective Time, each Stockholder shall receive, if applicable, the
Per Share Cash Consideration which the Stockholder is entitled to receive
pursuant to the terms of the Merger Agreement in immediately available funds. 
The remainder of the Merger Consideration that the Stockholders would be
entitled to receive under the Merger Agreement would be distributed following
the Effective Time in the manner set forth in the Merger Agreement.

 

13.                                 Miscellaneous.

 


(A)                                  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN IF DELIVERED PERSONALLY OR SENT BY OVERNIGHT COURIER (PROVIDING
PROOF OF DELIVERY) TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER
ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE): (I) IF TO PETROHAWK
OR MISSION, TO THE APPROPRIATE ADDRESS SET FORTH IN SECTION 8.4 OF THE MERGER
AGREEMENT; AND (II) IF TO STOCKHOLDERS, TO THE APPROPRIATE ADDRESS SET FORTH ON
SCHEDULE A.

 

(b)                                 Each party to this Agreement (“Party”)
submits to the jurisdiction of any state or federal court sitting in the State
of Delaware in any dispute or action arising out of or relating to this
Agreement and agrees that all claims in respect of such dispute or action may be
heard and determined in any such court.  Each Party also agrees not to bring any
dispute or action arising out of or relating to this Agreement in any other
court.  Each Party agrees that a final judgment in any dispute or action so
brought will be conclusive and may be enforced by action on the judgment or in
any other manner provided at law (common, statutory or other) or in equity. Each
Party waives any defense of inconvenient forum to the maintenance of any dispute
or action so brought and waives any bond, surety, or other security that might
be required of any other Party with respect thereto.

 


(C)                                  EACH PARTY APPOINTS CSC CORPORATION,
WILMINGTON, DELAWARE THEIR AGENT TO RECEIVE ON THEIR BEHALF SERVICE OF COPIES OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS THAT MIGHT BE SERVED IN AN
DISPUTE OR ACTION (THE “PROCESS AGENT”).   ANY PARTY MAY MAKE SERVICE ON ANY
OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS (I) TO THE PARTY TO
BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN
SECTION 12(A) OR (II) TO THE PARTY TO BE SERVED IN CARE OF THE PROCESS AGENT AT
THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN
SECTION 12(A).

 

(d)                                 The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 


(E)                                  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT
AND SHALL BECOME EFFECTIVE AS TO EACH STOCKHOLDER WHEN ONE OR MORE COUNTERPARTS
HAVE BEEN SIGNED BY EACH OF PETROHAWK, MISSION AND THE STOCKHOLDERS AND
DELIVERED TO PETROHAWK, MISSION AND THE STOCKHOLDERS.

 

(f)                                    This Agreement (including the documents
and instruments referred to herein) constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other person (other than Petrohawk) any rights or
remedies hereunder.

 

8

--------------------------------------------------------------------------------


 


(G)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.

 

(h)                                 Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise, by any of the parties
without the prior written consent of the other parties.  Any assignment in
violation of the foregoing shall be void.

 

(i)                                     As between Stockholders and Petrohawk,
each of such Parties agrees that irreparable damage to the other, non-breaching
party would occur and that such non-breaching party would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the non-breaching party shall be entitled to an
injunction or injunctions to prevent breaches by the other party of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which it may be
entitled at law or in equity.

 

(j)                                     If any term, provision, covenant or
restriction herein, or the application thereof to any circumstance, shall, to
any extent, be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions herein and the application thereof to any other circumstances shall
remain in full force and effect, shall not in any way be affected, impaired or
invalidated, and shall be enforced to the fullest extent permitted by law.

 

(k)                                  No amendment, modification or waiver in
respect of this Agreement shall be effective against any Party unless it shall
be in writing and signed by such Party.

 

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Petrohawk, Mission, and the Stockholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

Petrohawk Energy Corporation

 

 

 

 

By:

/s/ FLOYD C. WILSON

 

 

Name:

Floyd C. Wilson

 

Title:

Chairman, President and Chief Executive

 

Officer

 

 

 

 

 

 

 

Mission Resources Corporation

 

 

 

 

By:

/s/ ROBERT L. CAVNAR

 

 

Name:

 Robert L. Cavnar

 

Title:

 Chairman, President and Chief Executive

 

Officer

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

Stellar Funding, Ltd.

 

 

 

 

 

By: Guggenheim Investment Management, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Guggenheim Capital, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME AND ADDRESS

 

NUMBER
OF SHARES

 

NUMBER
OF OPTIONS,
WARRANTS, ETC.

 

Stellar Funding, Ltd.
c/o Guggenheim Investment
Management, LLC
135 E. 57th Street
New York, NY 10022

 

5,000,000

 

 

 

 

 

 

 

 

 

Guggenheim Capital, LLC
227 West Monroe Street,
Suite 4000
Chicago IL 60606

 

1,250,000

 

 

 

 

11

--------------------------------------------------------------------------------